Exhibit VESTIN REALTY MORTGAGE I, INC. REPORTS THIRD QUARTER FINANCIAL RESULTS Las Vegas – November 3, 2009 – Vestin Realty Mortgage I, Inc. (Nasdaq:VRTA) reported a net loss for the third quarter ended September 30, 2009 of approximately $4.7 million, or ($0.71) per share, on revenues of approximately $0.3 million, compared with a net loss of approximately $6.4 million or ($0.93) per share on revenues of approximately $0.4 million in the comparable period in 2008.In addition, VRTA reported a net loss for the nine months ended September 30, 2009 of approximately $9.4 million, or ($1.43) per share, on revenues of approximately $1.2 million, compared with a net loss of approximately $11.8 million or ($1.71) per share on revenues of approximately $2.8 million in the comparable period in 2008. The Company noted that the losses for the three and nine months ended September 30, 2009, were in significant part due to the level of non-performing loans and increase in properties acquired through foreclosure.As of September 30, 2009, the Company had 21 loans outstanding with an aggregate principal amount approximating $36.1 million, of which 10 loans with an aggregate principal amount approximating $24.5 million were considered non-performing.As of September 30, 2008, the Company had 28 loans outstanding with an aggregate principal amount approximating $42.3 million, of which 14 loans with an aggregate principal amount approximating $30.7 million were considered non-performing.Loans are considered non-performing when, based on current information and events, it is probable that the Company will be unable to collect all amounts due according to the contractual terms of the loan agreement or when the payment of interest is 90 days past due.In addition, as of September 30, 2009, we owned 10 properties, with an aggregate book value of approximately $4.1 million that we have acquired through foreclosure, compared with seven properties owned with an aggregate book value of approximately $6.0 million, as of September 30, 2008. The Company recorded loan loss provisions and write downs on real estate held for sale of approximately $4.3 million and $3.7 million, respectively, for the nine months ended September 30, 2009.In addition, the Company incurred professional fees of approximately $1.8 million, primarily due to the legal fees relating to the legal actions that have been filed against us in connection with the REIT conversion.The loan loss provisions and write downs on real estate held for sale are non-cash items.Net cash flow used in operating activities was approximately $1.1 million. As of September 30, 2009, shareholder equity was $4.30 per common share.The Company had on its balance sheet as of September 30, 2009, $0.8 million of cash, $22.6 million of investment in real estate loans, net of allowance of $13.5 million, $4.1 million in real estate held for sale and $0.8 million in total liabilities. About Vestin Realty Mortgage I, Inc. Vestin Realty Mortgage I, Inc. is a real estate investment trust (“REIT”) that invests in commercial real estate loans.As of September 30, 2009, Vestin
